                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-478-jdp
v.
FOSTER, et al.
       Defendants.

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-479-jdp
v.
MENLOVE, et al.,
       Defendants.

MICHAEL S. HOSKINS,
                                                       ORDER
       Plaintiff,
                                                Case No. 19-cv-480-jdp
v.
OFFICER MAHONEY, et al.,
       Defendants.

MICHAEL S. HOSKINS,

                                                       ORDER
       Plaintiff,
v.
                                                Case No. 19-cv-481-jdp
TRITT, et al.,

       Defendants.

MICHAEL S. HOSKINS,
       Plaintiff,                                      ORDER
v.                                              Case No. 19-cv-482-jdp
FOSTER, et al.,
       Defendants.
 MICHAEL S. HOSKINS,
        Plaintiff,                                                    ORDER
 v.                                                           Case No. 19-cv-483-jdp
 DORN, et al.,
        Defendants.

 MICHAEL S. HOSKINS,
        Plaintiff,                                                    ORDER
 v.                                                           Case No. 19-cv-484-jdp
 OFFICER POHL, et al.,
        Defendants.

 MICHAEL S. HOSKINS,
        Plaintiff,                                                    ORDER
 v.                                                           Case No. 19-cv-485-jdp
 FOSTER, et al.,
        Defendants.

 MICHAEL S. HOSKINS,

                                                                      ORDER
        Plaintiff,
 v.
                                                              Case No. 19-cv-486-jdp
 FOSTER, et al.,

        Defendants.

 MICHAEL S. HOSKINS,

                                                                      ORDER
        Plaintiff,
 v.
                                                               Case No. 19-cv-488-jdp
 FOSTER, et al.,

        Defendants.

       On June 14, 2019, I entered an order assessing plaintiff Michael S. Hoskins an initial

partial payment of $1.42 in each of the above cases. On June 18, 2019, plaintiff filed a motion
to waive the initial partial payment in each of the above cases. Plaintiff’s motion will be denied

without prejudice.

       Plaintiff has not provided documentation that shows the steps plaintiff has taken to

request funds to pay the initial partial from the institution’s business office. Furthermore, the

account statement plaintiff submitted with his complaint indicates that plaintiff is receiving

regular monthly deposits. According to the language of 28 U.S.C. § 1915(b)(1), prison officials

are required to use a prisoner’s release account to satisfy an initial partial payment if no other

funds are available.   Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Therefore, if plaintiff does not have money in his regular account to pay the initial partial

payments, plaintiff is allowed to use funds from his release account to pay the initial partials.

I will give plaintiff an enlargement of time until July 24, 2019, to pay the initial partial payment

in each of the above cases.



        ORDER

       IT IS ORDERED that:

       1.      Plaintiff Michael S. Hoskins’ motion to waive the initial partial payment in each

of the above cases is DENIED.

       2.      Plaintiff may have an enlargement of time to July 24, 2019, in which to submit

a check or money order payable to the clerk of court in the amount of $1.42 for each case. If

plaintiff does not have funds available from his release account to make the initial partial

payments, plaintiff is allowed to use funds from his release account to pay the initial partial

payments.
       3.      If, by July 24, 2019, plaintiff fails to make the initial partial payments, or show

cause for failure to do so, plaintiff will be held to have withdrawn the action voluntarily and

the case(s) will be closed without prejudice to plaintiff’s filing his case(s) at a later date.


               Entered this 27th day of June, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
